Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control system, in claims 1 and 9, including its connections with oil management system valve actuators and bellows and plugner position sensors, etc., must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In the preamble of claims 1-14, it is suggested that the indefinite article “A” be added before recitation of the subject matter of independent claims 1, 9 and 14, and that the definite article “The” be added before the subject matter of each dependent claim to improve claim clarity and readability. 
In claim 3, lines 2-3, “a dual acting pressure boosting liquid partition device” should read -- the dual acting pressure boosting liquid partition device --.
In claim 6, line 13, “an oil management system valve” should read -- the oil management system valve --.
In claim 8, line 7, “the inner volume of the bellows” should read – an inner volume of the bellows --.
In claim 9, line 17, “an oil management system valve” should read -- the oil management system valve --.
In claim 9, line 23, “an oil management system valve” should read – the oil management system valve --.
In claims 9 and 13, last 2 lines, “stay idle, fill hydraulic fluid into, or drain hydraulic fluid from ..” is grammatically awkward and should be rephrased as -- staying idle, filling hydraulic fluid into, or draining hydraulic fluid from .. – 

In claim 12, line 7, “an oil management system valve” should read -- the oil management system valve --.
In claim 13, line 7, “predetermined temperature operating range” should read -- a predetermined temperature operating range --.
In claim 13, line 8, “an oil management system valve” should read -- the oil management system valve --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited control system … configured to:  determine the position of the bellows represented by the at least first position signal, - compare the position of the bellows with a predetermined bellows position operating range, and  - based on whether the position is outside the predetermined bellows position operating range, is configured to operate an oil management system valve allowing a dual acting pressure boosting liquid partition device to recalibrate the hydraulic fluid volume in the closed hydraulic loop volume to re-establish a hydraulic fluid volume that causes the at least first position to return to a position within the predetermined bellows position operating range, wherein if the position is within, above or below the predetermined bellows position operating range, respectively, operate an oil management system valve allowing the dual acting pressure boosting liquid partition device to recalibrate by: - stay idle, fill hydraulic fluid into, or drain hydraulic fluid from the closed hydraulic loop system, in claim 9 and dependents.    The control system is described as computer based with valve actuators 25’ 25’’ for the oil management system valves and bellows position sensors 12’ 12’’ operating according the functions described in the specification at pages 30-32, inter alia.
The recited dual acting pressure boosting liquid partition device in claim 9.  The device is described in the specification at pages 28-30, inter alia, as device 2  for example controllable by a variable flow supply from e.g. hydraulic pump unit 11 through the first inlet/outlet port 24' and second inlet/outlet port 24.  The protruding portion 30 comprising a first end (i.e. via first piston area 30') in fluid communication with the first inlet/outlet port 24' and a second end (i.e. via first piston area 30") in fluid communication with the second inlet/outlet port 24".25 The rod 19 further defines a second piston area 31', 31" smaller than the first piston area 30', 30". The rod 19 separating the first and second plunger chambers 17', 17" and is operated to vary volumes of the first and second plunger chambers. 17', 17" by extracting and retracting the rod 19 in/out of the first and second  plunger chambers 17', 17", respectively. The rod 19 is a partly hollow and  comprises a first recess 40' and a second recess 40". The first and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the phrase “including maximum limitations such as..” renders the claim indefinite since it recites a narrower range within a broader range suggesting potentially optional limitations that may not be required in the claim.  Suggest deleting amending the this phrase in the preamble accordingly.
In claim 1, line 16, the limitation “that causes the at least first position to return to a position” is unclear and confusing because the first position read by the position sensor is a fixed parameter being used to determine the position of the bellow in the control system.  The first position would not be caused to return per se.  The position of the bellows would be caused to return after the result of recalibration.  This should be clarified by rewording accordingly.
In claim 1, line 19, “the position difference range” is indefinite for lacking sufficient antecedent basis in the claims since this range has been recited or defined previously in the claims.  
In claim 1, line 23, “the calculated hydraulic fluid volume” is indefinite for lacking sufficient antecedent basis in the claims since this range has not been recited or defined previously in the claims.  
In claims 4 and 12, lines 2-3, the limitation “the control system compares the at least first position signal and the second signal and determines a difference in position between the bellows and the plunger” is unclear and indefinite because the bellows and plunger are two separate components of the system so that it is unclear what difference in physical distance or position can be determined between the two.   That is, the plunger and bellows do not occupy the same space relative to each other such that they will always have relatively different positions. Determining a difference in position requires a common physical scale, dimension or other point of reference for comparison.  This renders the scope of the claim indeterminate.  It is suggested that this limitation be clarified by perhaps amending using alternate language other than difference in position.  From the specification, it appears that the control functionality claimed is for maintaining synchronous operation between the plunger and bellows.  It is suggested that the limitation be rephrased to recite that the signals are compared to determine relative synchronization between the plunger and bellows or something in this regard. Clarification or correction is required.
In claim 5, line 1, “the position” is indefinite for lacking sufficient antecedent basis in the claims because several position were previously recited in claims 1-3, rendering it unclear which position is being referenced.  This issue is further confused because claim 5 is multiply dependent upon the previous claims.   It is suggested that this claim be amended to only depend from claim 4.
In claim 5, line 2, “the position difference range” is indefinite for lacking sufficient antecedent basis in the claims because several position ranges were previously recited, in claim 1 and 4, rendering it unclear which position is being referenced.  This issue is further confused because claim 5 is multiply dependent upon claims 1-4.   It is suggested that this claim be amended to only depend from claim 4 and this limitation changed to “the predetermined position difference range” defined in claim 4.
In claim 13, lines 2-3, “the closed hydraulic loop system” is indefinite for lacking sufficient antecedent basis in the claims since this range has not been recited or defined previously in the claims.  Suggest rewording to “the closed hydraulic loop volume”.
In claim 14, line 1-3, “processing instructions which, … cause the processing device to perform as set forth in claim 9, is indefinite because claim 9 is an apparatus claim that includes both system limitations and control functions. Therefore, determining which instructions are performed as functions by the processing device is unclear.  This renders the scope of the claim subject to interpretation.
  
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 is a multiply dependent claim that redundantly includes identical steps previously recited in claim 1, at least as dependent upon claims 1-3.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-11 would be allowable provided the objections to the claims are overcome.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and its dependents, the prior art either alone or in combination does not teach or fairly suggest the method of claim 1 including each recited limitation specifically including a control system configured to recalibrate hydraulic fluid volume by operating the oil management system valve based upon the compared position of the bellows, allowing the dual acting pressure boosting liquid partition device to recalibrate by filling or draining hydraulic fluid. 

With respect to claim 9 and its dependents, the prior art either alone or in combination does not teach or fairly suggest the system of claim 9 including each recited limitation including a pressure cavity and bellows specifically including a control system configured to recalibrate hydraulic fluid volume by operating  the oil management system valve allowing based upon the compared position of the bellows,   allowing the dual acting pressure boosting liquid partition device to recalibrate by filling or draining hydraulic fluid.

Claim 14 is not indicated to contain allowable subject matter at the present time due to the aforesaid 35 U.S.C. 112(b) issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2913525, cited in the international search report by the searching authority, is considered the closest art of record disclosing a hydraulically driven 
Van de Velde (U. S. Patent Application Publication No. 2011/0189029) discloses a hydraulic fluid control system for a diaphragm pump that uses pressure or position sensors for detecting the pressure of the fluid or position of an end of travel of a hydraulic drive cylinder to determine hydraulic fluid losses in order to control the volume of the hydraulic fluid (FIG.’s 1-4, para.’s 0038 & 0040, inter alia).  
Van Bork (U. S. Patent No. 5249932) discloses a diaphragm pump having a controller that senses diaphragm position for controlling extension of the diaphragm (col. 4, lls 7-16, inter alia) using a solenoid valve.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746